Judgment *950unanimously affirmed. Memorandum: We reject the contention of defendant that he was denied effective assistance of counsel (see, People v Flores, 84 NY2d 184, 189). County Court’s Sandoval compromise reflects a proper exercise of the court’s discretion (see, People v Walker, 83 NY2d 455, 458-459; People v Davis, 168 AD2d 218, lv denied 77 NY2d 876). The evidence, viewed in the light most favorable to the People (see, People v Contes, 60 NY2d 620, 621), is legally sufficient to support the conviction. Defendant failed to preserve for our review his contention that prosecutorial misconduct deprived him of a fair trial (see, CPL 470.05 [2]; People v Balls, 69 NY2d 641, 642), and we decline to exercise our power to review it as a matter of discretion in the interest of justice (see, CPL 470.15 [6] [a]). The sentence is not unduly harsh or severe. (Appeal from Judgment of Steuben County Court, Furfure, J. — Aggravated Unlicensed Operation Motor Vehicle, 1st Degree.) Present— Pigott, Jr., P. J., Green, Wisner, Kehoe and Burns, JJ.